COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-13-00219-CV


DONALD GILLETTE                                                     APPELLANT

                                         V.

JOHN SMITH AND EUNICE SMITH                                         APPELLEES


                                     ------------

          FROM COUNTY COURT AT LAW NO. 2 OF DENTON COUNTY

                                    ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      On September 18, 2013, we notified appellant that his brief had not been

filed as required by Texas Rule of Appellate Procedure 38.6(a). Tex. R. App. P.

38.6(a). We further notified appellant that, in accordance with Tex. R. App. P.

42.3(b), (c), this appeal may be dismissed for want of prosecution unless

appellant or any party desiring to continue this appeal filed with the court on or

before September 30, 2013, a response reasonably explaining the failure to


      1
       See Tex. R. App. P. 47.4.
timely file a brief. See Tex. R. App. P. 38.8(a)(1). We have not received any

response.

      Because appellant’s brief has not been filed, we dismiss the appeal for

want of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).

                                                  PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DELIVERED: October 17, 2013




                                    2